ADAMS, Circuit Judge,
concurring in part and dissenting in part.
My difference with the majority is a narrow but significant one. I agree that this Court has jurisdiction over the appeal pursuant to 28 U.S.C. § 1292(a)(1) because the district court’s order of February 20, 1979, essentially granted preliminary injunctive relief. In addition, I agree that those portions of the district court order that are not injunctive in nature should be reviewed here only if the district court was without jurisdiction to entertain the suit. But whereas the majority would permit the district court to continue to exercise jurisdic*114tion over this case and notably to order further discovery — I am of the view that whatever limited jurisdiction the district court may have had to grant or deny the Board’s application for enforcement of its administrative subpoena, it is without jurisdiction to do anything further. Consequently, I would reverse the order in its entirety, save that portion enforcing the subpoena.1
Two possible bases for expansive district court jurisdiction — aside from jurisdiction to issue a subpoena — have been suggested.2 First, Interstate Dress and Local 102 urge that when the N.L.R.B. seeks judicial enforcement of a subpoena, the party against whom that subpoena is directed may challenge its enforcement on the ground that it is designed not to further legitimate administrative objectives but, rather is aimed at assisting a criminal prosecution. Lest the government use administrative proceedings as a cloak to gather information for a criminal prosecution, a body of law has recently developed, predominantly in the context of Internal Revenue Service summonses, to safeguard the rights of those whom the government has already begun to treat as future criminal defendants. See United States v. LaSalle National Bank, 437 U.S. 298, 98 S.Ct. 2357, 57 L.Ed.2d 221 (1978); United States v. Genser, 595 F.2d 146 (3d Cir. 1979); United States v. McCarthy, 514 F.2d 368 (3d Cir. 1975). Inasmuch as Interstate Dress is a named defendant in a criminal prosecution pending in the Eastern District of New York,3 it has argued that the Board subpoena here, which sought only an Excelsior list of Interstate Dress employees for the purpose of conducting an election, was in fact designed to further a criminal prosecution. Accordingly, the argument concludes, it was within the power of the district court to order discovery and to conduct a hearing in order to evaluate the validity of this claim.
LaSalle National Bank and the other cases adverted to by Interstate Dress do not, in my view, justify the district court in asserting jurisdiction here. The problems that would be generated by such a jurisdictional claim are numerous. First, it is at least uncertain whether LaSalle National Bank and the other Internal Revenue Service cases would be applied in the labor field in such a way as to bring under judicial scrutiny the conduct of elections by the Board. Second, as the majority notes, it is not suggested that the Excelsior list would be at all useful to the Department of Justice, to the investigating grand jury, or to the prosecution of the indictment.4 Third, even if a prosecutorial use for the Excelsior list can be imagined, the Board offered to stipulate to a protective order precluding it from giving the list to the United States Attorney in charge of the criminal case.5 In short, this basis for jurisdiction was very doubtful even before the district court issued its order of February 20, 1979.
But even were we to assume, arguendo, that the district court’s jurisdiction to order discovery might have been premised on La-Salle National Bank and Genser, once the district court ordered the list turned over to the Board, any plausible jurisdictional claim was thereupon lost. LaSalle National Bank and Genser may be read to give the district court authority to refuse to enforce a subpoena on the ground that it is intended to further a criminal prosecution; they do not *115give it authority to enforce the subpoena but still retain jurisdiction and grant discovery to the party that has already turned over the information requested. Once the district court ordered Interstate Dress to turn over the Excelsior list sought by the Board it had, in effect, enforced the subpoena, and its jurisdiction to consider the propriety of the enforcement, or any other matter, was at an end.
A second possibility has been advanced to justify the district court’s claim of jurisdiction. Although, as the majority opinion demonstrates,6 Congress advertently cut off judicial review of Board decisions and actions prior to an election, two limited exceptions to this mandate have been fashioned by the Supreme Court. Interstate Dress and Local 102 now argue that their claims of Board bias and co-operation with the Justice Department qualify for inclusion within these narrow exceptions. Specifically, they maintain that the Board has allowed the scheduling and conduct of its election-related hearings to be controlled by the federal prosecutor and has acted in a biased manner throughout those hearings.
The two Supreme Court decisions allowing pre-election judicial review are Leedom v. Kyne, 358 U.S. 184, 79 S.Ct. 180, 3 L.Ed.2d 210 (1958) and McCulloch v. Sociedad Nacional, 372 U.S. 10, 83 S.Ct. 671, 9 L.Ed.2d 547 (1963). Neither case, to my mind, may be read to support the district court’s assertion of jurisdiction in the present controversy. McCulloch involved an extraordinary order for an election on a ship flying a foreign flag, and raised questions that implicated international relations. It has no relevance to the present case. Kyne concerned a union’s challenge to the Board’s direction of an election in a unit composed of both professional and non-professional employees when the Board had not afforded the professional employees an opportunity to vote on their inclusion in such a unit, an opportunity guaranteed them by § 9(b)(1) of the National Labor Relations Act. As the Supreme Court noted, the suit in Kyne was
“not one to ‘review’, in the sense that term was used in the Act, a decision of the Board made within its jurisdiction. Rather it is one to strike down an order of the Board made in excess of its delegated powers and contrary to specific prohibition in the Act. Section 9(b)(1) is clear and mandatory. . . . Surely, in these circumstances, a Federal District Court has jurisdiction of an original suit to prevent deprivation of a right so given.” 7
The Kyne exception is thus a narrow one— to be relied upon only when the Board has ignored a “clear and mandatory” provision of the Act.
But the ostensibly “clear and mandatory” provision relied upon here is § 9(c)(1) of the Act, which requires that the Board “if it has reasonable cause to believe that a question of representation affecting commerce exists, shall provide an appropriate hearing upon due notice.” What is challenged then is the “appropriateness” of the Board’s hearing and procedures. If Kyne is read so as to allow challenges to Board proceedings, on the ground that such proceedings are “inappropriate,” the exception would swallow the rule. Indeed under such a rule it would be difficult to envision the case in which jurisdiction would not be found to exist when such a challenge is made. Even if the vast majority of such challenges were disposed of promptly and in the Board’s favor, the Congressional policy of foreclosing pre-election judicial review would be substantially undermined. There is nothing in the Supreme Court’s discussions of that exception to justify construing Kyne so broadly.8
*116Inasmuch as I am persuaded that the district court went beyond its jurisdiction in issuing its order of February 20, 1979, I would reverse that order in its entirety, save that portion enforcing the administrative subpoena. The majority’s decision to permit the district court to continue to entertain jurisdiction and to grant additional discovery may have the unfortunate result of further fragmenting this controversy. Indeed, depending on the outcome of the election, this Court may have the occasion to confront this very case yet again if an appeal is taken from a refusal to bargain or from any other unfair labor practice charge. Yet, at the same time proceedings may well be continuing before the district court.9 There is no evidence that Congress contemplated such a system of multiple and overlapping proceedings when it drafted the National Labor Relations Act, nor that such an arrangement would be in the best interests of our system of collective bargaining. The legislative history is clearly to the contrary. Accordingly, insofar as the Court’s opinion today allows this case to continue before the district court, I respectfully dissent.

. Like the majority, I do not doubt that the district court has, in fact, exercised jurisdiction, as distinguished from merely considering the case in order to determine whether jurisdiction exists. See majority opinion at n.3.


. Neither party questions the jurisdiction of the district court to enforce the subpoena, nor does either party suggest that such jurisdiction in and of itself authorizes the assertion of general jurisdiction by the district court over the Board’s pre-election rulings.


. United States v. Di Lapi (78 Cr. 496, E.D. N.Y.). Interstate Dress and other defendants are being prosecuted under 18 U.S.C. §§ 1505 and 371, the indictment charging that Interstate Dress and the other defendants have attempted to interfere with the present Board representation case by bribes and threats intended to induce Local 20408 to withdraw its representation petition.


. Majority opinion at 113.


. A. 261.


. See majority opinion, 105.


. 358 U.S. at 188-89, 79 S.Ct. at 184.


. Contrary to the concerns voiced in the majority opinion at note 8, I do not address the question whether an incumbent union has a property interest in representing permanently all those workers who have, at one time or another, selected it as their bargaining agent. This question was neither briefed nor argued. Moreover, I do not decide whether the scheme of review set out in the National Labor Relations Act, which has now been in place for *116almost half a century, is unconstitutional. Indeed, all I do decide is that — except insofar as it enforces the subpoena — the district court’s order under review here should be reversed. To the extent the majority opinion encourages the district court to continue its intervention in the administrative process, I believe it to be mistaken.


. Since the filing of these opinions, but before the issuance of the mandate, Local 102 and Interstate Dress have moved this Court to stay the issuance of its mandate — and further delay the counting of the ballots — until such time as the district court has considered what additional action it should take in light of this Court’s opinion. The motion states that the district court has requested briefs from the parties and has scheduled a hearing for September 10, 1979. In so doing the district court has continued to assert jurisdiction over this case for another six weeks, and, as suggested in this opinion, may continue to adjudicate elements of this controversy even after that period has elapsed.